DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-203468 filed October 15, 2015 as required by 37 CFR 1.55.
Claim Status
Claims 1 and 17 are amended. Claims 3, 5, 11, 13, 15, and 21 are cancelled. Claims 1, 2, 4, 6-10, 12, 14, 16-20, and 22 are pending. Claim 2, 4, 6, 8, 10, 12, 14, 16, 19, and 20 are withdrawn. Claims 1, 7, 9, 17, 18, and 22 are under examination.
Withdrawn Claim Objection
The following claim objection is withdrawn due to claim cancellation:
Claim 13 line 3 “on which a laser is radiated”.
The following claim objection is withdrawn due to claim amendment:
Claim 17 line 5 “chrome”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) claim rejection is withdrawn due to claim amendment:
Claim 1 line 17 “the remainder of the first forming material” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
The following 112(b) claim rejection is withdrawn due to claim cancellation:
Claim 3 lines 2-3 “the depositing the first forming material includes depositing the first forming material to the contour region with a noncontact jet dispenser”.
Response to Arguments 
Applicant’s arguments, see page 11 middle paragraph, filed January 22, 2021, with respect to Wigand in view of Yamada, Cruz-Uribe, and Gibson have been fully considered and are persuasive.  This rejection has been withdrawn. 
The applicant persuasively argues Wigand discloses a drop-on-demand technique to form the sacrificial mold ([0037]), whereas amended claim 1 requires selective irradiation of the material forming the contour region such that only a portion of the first forming material in the first layer melts and subsequently solidifies.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 7-8 “applying energy…to a portion of the first forming material…to melt the first forming material to form a molten section of the first forming material” renders the claim indefinite. It is unclear how energy that is only applied to a portion of the first forming material can melt and form a molten section of “the first forming material”. The antecedent basis for “the first forming material” refers back to the deposited first forming material in claim 1 line 3, not “a portion of the first forming material” to which the energy is applied in claim 1 line 7.
Claim 1 lines 7-8 “applying energy from a first energy source…to melt the first forming material in the first layer to form a molten section” and lines 10-12 “the first energy source…delivers laser energy to solidify…the first forming material of the first layer” renders the claim indefinite. It is unclear whether the first energy source melts the first forming material or solidified the first forming material. Melting requiring altering from a solid to a liquid state. In contrast, solidifying requires making something solid. They appear to be opposite terms. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the applied energy from the first energy source to melt the first forming material, which subsequently solidifies as required by claim 1 lines 7-9.
Claim 1 line 22 “removing a remainder of the first forming material” renders the claim indefinite. It is unclear whether this refers back to claim 1 lines 12-13 “a remainder of the first forming material being unirradiated” or if it refers to a different remainder of the first forming material. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of referring back to a remainder of the first forming material being unirradiated.
Claims 7, 9, 17, 18, and 22 are rejected as depending from claim 1.
Related Art
Prinz (US 5,207,371)
	Prinz teaches a method for creating a three-dimensional object (1:7-9) by b) welding layers of metal to form an article, c) placing a complementary material adjacent each metal later, and d) removing the complementary material (claim 1). Prinz is silent to forming the complementary material by applying energy to melt a portion with a remainder being unirradiated.
Allowable Subject Matter
Claims 1, 7, 9, 17, 18, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a manufacturing method for a three-dimensional formed object comprising applying energy to a portion of a first forming material to melt and solidify and form a contour region of the object such that a remainder of the first forming material is unirradiated by the first energy source and supplying a second forming material corresponding to the object then applying energy by arc discharge in combination with the other limitations required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735